DYKMAN, J.
This is an appeal by the defendant from a judgment of the county court of Westchester county in favor of the plaintiff, against the defendant, in an action to foreclose a lien in favor of the plaintiff for grading building lots. The action is prosecuted under chapter 342 of the Laws of 1885, and the first section of that act provides for a lien to any person who shall perform labor or service in altering or repairing any “building or building lot.” The claim of the plaintiff falls directly under this provision, and the contention of the defendant that no lien could be acquired is destroyed by the statute. It is also contended that the county court had no jurisdiction over the action, but the seventh section of the act provides that the claimant may enforce his claim against the property mentioned in the lien, and against the person liable for the debt by a civil action in a court of record in the city or *602■county where the property is situated which would have jurisdiction to render a judgment in an action founded upon a .contract for a sum equal to the amount of the lien. This provision includes this •case, and the objection is baseless. The other suit pending between these parties (24 N. Y. Supp. 600,) is not for the same relief as this, and presents no obstacle to the maintenance of the present action. The judgment should be affirmed with costs. All concur.